DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,839,717. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 1 and 7:  Claim 1 of the ‘717 patent provides a teaching of a weld training system, comprising:
a display device 
a processor; and
a machine readable storage device comprising machine readable instructions which, when executed, cause the processor to: (claim 15:55-60)
collect, from welding-type equipment during a welding-type operation, data describing the welding-type operation; (see col. 15:60-63)
collect, from a set of one or more cameras, image depicting one or more of:
a posture of the operator or a technique of the operator during the welding type operation (col. 15:61-63)
a welding torch used in the welding-type operation (see col. 16:1-3); 
	synchronize the collected data and the collected images (see col. 16:5-7);
identify an anomaly associated with the data (see col. 16:8); and
	display the collected data and the collected images together in a synchronized manner on the display device such that the processor updates the display device to display corresponding synchronized data and images when a portion of the welding-type operation is selected for viewing (see col. 16:15-20), the displaying comprising displaying an indicator of the anomaly in at least one of the data and the collected images (see col. 16:10-14). 
	The difference between claim 1  of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, claim 1 of the ’717 patent requires that the synchronization is done all three different images.  Thus the invention of claim YY of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1. 

Claim 2:  Claim 1 of the ‘717 patent provides a teaching of wherein the instructions are to cause the processor to collect, from the set of one or more cameras, images depicting two or more of:
a) the posture of the operator or the technique of the operator during the welding-type operation (see col. 15:64-67)
b) the welding torch used in the welding-type operation (see col. 16:1-3); or
c) a weld bead generated by the welding-type operation (see col. 16:4-5).
Claim 5:  Claim 22 of the ‘717 patent provides a teaching of  wherein the corresponding synchronized portions of the data and the collected images represent a time period during which specified portion of the welding-type operation occurred (see col. 18:56-61)
Claim 6:  Claim 1 and 21 of the ‘717 patent provides  teaching of wherein the instructions further cause the processor to:
collect weld torch position information during the welding-type operation (see col. 18:46-47);
synchronize the weld torch position information to one or more of the data or the collected images (see col. 18:47-50); and
after the welding-type operation, determine the position of the welding torch with respect to the weld bead to determine the portion of the welding-type operation to be displayed via the data or the collected images (see col. 18:51-55)
Claim 8: Claim 1 and 19 of the ‘717 patent provides a teaching of wherein the instructions cause the processor to display the corresponding synchronized portions of the data and the collected images in slow motion or at accelerated speed (see col. 17:60-18:3). 


Claim 10: Claim 16 of the ‘717 patent provides a teaching of wherein the weld training system is to receive the data from the welding-type equipment via at least one of a wireless communication or a wired communication (see col. 17:10-15).
Claim 11:  Claim 1 and 17 of the ‘717 patent provides a teaching of wherein the instructions further cause the processor to:  store the data and the collected images in a storage device (see col. 17:45-46); associate the data and one or more of the collected images with at least one of an anomaly type or an anomaly cause (see col. 17:47-50); and
in response to a selection of the at least one of the anomaly type in the weld bead or the anomaly cause, display the data and the one or more of the collected images via the display device (see col. 17:50-55). 
Claim 12:  Claim 11 of the ‘717 patent provides a teaching of wherein the data describing the welding-type operation comprises at least one of a weld variable, a physical weld parameter, or an electrical weld parameter, the instructions to cause the processor to display a graph of the data, at least one axis of the graph corresponding to the weld bead (see col. 16:55-60)
Claim 13: Claim 12 of the ‘717 patent provides a teaching of  wherein the weld variable is a weld voltage, a weld current, a contact-tip-to-work distance, an arc length, an energy input, a torch travel speed, a torch orientation, or a measured bead width (see col. 16:60-64)
Claim 14: Claim 13 of the ‘717 patent provides a teaching of wherein the instructions cause the processor to display with the graph a range of acceptable values for the data in the graph, the graph to visually indicate any data points which are outside of the range of acceptable values (see col. 16:65-17:2). 
Claim 15: Claim 14 of the ‘717 patent provides a teaching of wherein the instructions cause the processor to display the corresponding synchronized portions of the data, the collected images in a split-screen configuration on the display device (see col. 17:3-7). 
Claim 16: Claim 15 of the ‘717 patent provides a teaching of wherein the weld training system is integral with the welding-type equipment (see col. 17:7-10). 
Claim 17:  Claim 8 of the ‘717 patent provides a teaching  wherein one or more of the collected images represents light wavelengths outside of the visible wavelength spectrum (see col. 17:40-45). 
Claim 18: Claim 9 of the ‘717 patent provides a teaching of wherein the instructions cause the processor to display the data in a graph (See col. 16:45-48). 
Claim 19: Claim 10 of the ‘717 patent provides a teaching of wherein the instructions cause the processor to associate the data to respective locations by determining locations of a weld puddle during the welding-type operation and associating the locations of the weld puddle to at least one data point captured during the welding-type operation (see col. 16:48-53).  
Claim 20: Claim 5 of the ‘717 patent provides a teaching of wherein the selection of the portion of the welding-type operation for viewing comprises a selection of a time, a selection of the data, or a selection of any of the collected images (see col. 16:30-35).  

Claims 3-4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,839,717 in view of Becker 20140272838. 

Claim 3:  The ‘717 patent is silent on the teaching of wherein the instructions are to cause the processor to process the collected data to generate a representation of the weld bead generated by the welding-type operation.
	However, the Becker reference provides a teaching of wherein the instructions are to cause the processor to process the collected data to generate a representation of the weld bead generated by the welding-type operation (see FIG. 20 welding data item 328 being presented  along side with the video of the weld item 342).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘717 patent  with the feature of wherein the instructions are to cause the processor to process the collected data to generate a representation of the weld bead generated by the welding-type operation, as taught by Becker, in order to to provide an objective and accurate indication of the user’s welding ability.  

Claim 4: The ‘717 patent is silent on the teaching of wherein the instructions cause the processor to display the collected data by displaying the representation of the weld bead generated by the welding-type operation.
	However, the Becker reference provides a teaching of wherein the instructions are to cause the processor to process the collected data to generate a representation of the weld bead generated by the welding-type operation (see FIG. 20 welding data item 328 being presented  along side with the video of the weld item 342).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘717 patent with the feature of wherein the instructions are to cause the processor to process the collected data to generate a representation of the weld bead generated by the welding-type operation, as taught by Becker, in order to to provide an objective and accurate indication of the user’s welding ability.  
Claim 9:  Claim 20 of the ‘717 patent provides a teaching of a weld training system, comprising:
a display device 
a processor; and
a machine readable storage device comprising machine readable instructions which, when executed, cause the processor to: (col. 18:5-10)
collect, from welding-type equipment during a welding-type operation, data describing the welding-type operation; (see col. 18:10-13)
collect, from a set of one or more cameras, image depicting one or more of:
a posture of the operator or a technique of the operator during the welding type operation (col. 18:14-7)
	synchronize the collected data and the collected images (see col. 18:23-25);
	provides one or more of the data and the collected images to a neural network to identify weld anomalies in the welding type operation (see col. 18:35-39)
display the collected data and the collected images together in a synchronized manner on the display device such that the processor updates the display device to display the corresponding synchronized
portions of the data the collected images with identifiers to indicate the weld anomalies identified by the neural network (see col. 18:40-43),


The ‘717 patent is silent on the teaching of a welding torch used in the welding-type operation.  However, the Becker reference provides a teaching of a welding torch used in the welding-type operation (see paragraph 53 item 14 and FIG. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘717 patent with the feature of a welding torch used in the welding-type operation, as taught by  Becker, in order to provide a realistic welding training environment.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsita WO 2013/061518 and in view of Becker US 20140272838

Claims 1:  The Ohsita reference provides a teaching of a weld training system, comprising:
a display device (see FIG. 2 item 7)
a processor (paragraph 17 means for computation processing); and
a machine readable storage device comprising machine readable instructions which, when executed, cause the processor to:
collect, from welding-type equipment during a welding-type operation, data describing the welding-type operation (see paragraph 13 step 3-5);
collect, from a set of one or more cameras, image depicting one or more of:
a posture of the operator or a technique of the operator during the welding type operation (see paragraph 11 “shooting the welder’s posture” and  FIG 1 item 5);
a welding torch used in the welding-type operation (see FIG 1 item 4 “melting pool observation camera”); 
The Ohsita reference is silent on the synchronize the collected data and the collected images; identify an anomaly associated with the data; display the collected data and the collected images together in a synchronized manner on the display device such that the processor updates the display device to
display corresponding synchronized data and images when a portion of the welding-type operation is selected for viewing, the displaying comprising displaying an indicator of the anomaly in at least one of the data or the collected images.

However, the Becker reference provides a teaching of synchronize the collected data and the collected images (see paragraph 91 welding data is synchronized with the welding video and also see FIG. 20 item 346, 342);  identify an anomaly associated with the data (see paragraph 93 item 350 potential issues with the weld and see also FIG. 21 item 352, 354 and 348); display the collected data together in a synchronized manner on the display device such that the processor updates the display device to display corresponding synchronized data and images (see FIG. 21 item 352 and 356 and FIG. 20 item 342)  when a portion of the welding-type operation is selected for viewing, the displaying comprising displaying an indicator of the anomaly in at least one of the data (see FIG 21 item 352-354 showing the data with the anomalous weld and paragraph 93 training software can display the data alongside with the indicator of anomaly) and the collected images (see paragraph 91 video replay that is synchronized with welding training data).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Becker reference with the feature of synchronize the collected data and the collected images; identify an anomaly associated with the data; display the collected data and the collected images together in a synchronized manner on the display device such that the processor updates the display device to display corresponding synchronized data and images when a portion of the welding-type operation is selected for viewing, the displaying comprising displaying an indicator of the anomaly in at least one of the data or the collected images, as taught by Becker, in order to provide an objective and accurate indication of the user’s welding ability (see paragraph 3). 


Claim 2:  The Ohsita reference provides a teaching of  wherein the instructions are to cause the processor to collect, from the set of one or more cameras, images depicting two or more of:
a) the posture of the operator or the technique of the operator during the welding-type operation; (see paragraph 11 “shooting of the welder’s posture). 
c) a weld bead generated by the welding-type operation (see see FIG 1 item 4 “melting pool observation camera” ). 
Claim 3:  The Ohsita reference is silent on the teaching of wherein the instructions are to cause the processor to process the collected data to generate a representation of the weld bead generated by the welding-type operation.  
	However, the Becker reference provides a teaching of wherein the instructions are to cause the processor to process the collected data to generate a representation of the weld bead generated by the welding-type operation (see FIG. 20 welding data item 328 being presented  along side with the video of the weld item 342).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Oshita reference with the feature of wherein the instructions are to cause the processor to process the collected data to generate a representation of the weld bead generated by the welding-type operation, as taught by Becker, in order to to provide an objective and accurate indication of the user’s welding ability.  
Claim 4:  The Ohsita reference is silent on the teaching of wherein the instructions cause the processor to display the collected data by displaying the representation of the weld bead generated by the welding-type operation. 
However, the Becker reference provides wherein the instructions cause the processor to display the collected data by displaying the representation of the weld bead generated by the welding-type operation (see FIG. 1 item 328, 330, 332). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Oshita reference with the feature of wherein the instructions cause the processor to display the collected data by displaying the representation of the weld bead generated by the welding-type operation, as taught by Becker, in order to provide an objective and accurate indication of the user’s welding ability.  
Claim 5:  The  Ohsita reference is silent on the teaching of wherein the corresponding synchronized portions of the data and the collected images represent a time period during which specified portion of the welding-type operation occurred.
However, the Becker reference provides a teaching of wherein the corresponding synchronized portions of the data and the collected images represent a time period during which specified portion of the welding-type operation occurred (see paragraph 91 the operator may pick a time 346 and provide synchronized video and data replay see also FIG. 20).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oshita   with the feature of wherein the corresponding synchronized portions of the data and the collected images represent a time period during which specified portion of the welding-type operation occurred, as taught by Becker, in order to provide an objective and accurate indication of the user’s welding ability.  
Claim 10: The Ohsita reference is silent on the teaching wherein the weld training system is to receive the data from the welding-type equipment via at least one of a wireless communication or a wired communication.  However, the Becker reference provides a teaching wherein the weld training system is to receive the data from the welding-type equipment via at least one of a wireless communication or a wired communication (see paragraph 39).   Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to include the feature of receive the data from the welding-type equipment via at least one of a wireless communication or a wired communication, as taught by Becker, in order to provide an objective and accurate indication of the user’s welding ability.  
Claim 11:  The Ohsita reference is silent on the teaching of  wherein the instructions further cause the processor to: store the data and the collected images in a storage device; associate the data and one or more of the collected images with at least one of an anomaly type or an anomaly cause; and in response to a selection of the at least one of the anomaly type in the weld bead or the anomaly cause, display the data and the one or more of the collected images via the display device.
However, the Becker reference provides a teaching of:
store the data and the collected images in a storage device (see paragraph 36 video and parameter data stored in the storage data 24);
associate the data and one or more of the collected images with at least one of an anomaly type or an anomaly cause (see paragraph 92  and FIG 21 the issue of porosity is identified between item 352 and 354) ; and
in response to a selection of the at least one of the anomaly type in the weld bead or the anomaly cause, display the data and the one or more of the collected images via the display device (see paragraph 89-91 for user selecting the time stamp and watching the video of the weld). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Ohsita reference with the feature of store the data and the collected images in a storage device; associate the data and one or more of the collected images with at least one of an anomaly type or an anomaly cause; and in response to a selection of the at least one of the anomaly type in the weld bead or the anomaly cause, display the data and the one or more of the collected images via the display device, as taught by Becker, in order to provide an objective and accurate indication of the user’s welding ability.  
Claim 12:  The Ohsita reference is silent on the teaching wherein the data describing the welding-type operation comprises at least one of a weld variable, a physical weld parameter, or an electrical weld parameter, the instructions to cause the processor to display a graph of the data, at least one axis of the graph corresponding to the weld bead.  However, the Becker reference provides a teaching of wherein the data describing the welding-type operation comprises at least one of a weld variable (see FIG. 20 item 337), a physical weld parameter (see FIG. 20 item 328) and the instructions to cause the processor to display a graph of the data, at least one axis of the graph corresponding to the weld bead (see paragraph 88 and FIG 20 item 340, 346).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to include the feature of wherein the data describing the welding-type operation comprises at least one of a weld variable, a physical weld parameter, as taught by Becker, in order to provide an objective and accurate indication of the user’s welding ability.  
Claim 13: The Ohsita reference is silent on the teaching wherein the weld variable is a weld voltage, a weld current.  However, the Becker reference provides a teaching wherein the weld variable is a weld voltage, a weld current (see FIG. 20 item 337, 338 Volts and Ampere).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to include the feature of wherein the weld variable is a weld voltage, a weld current, as taught by Becker, in order to provide an objective and accurate indication of the user’s welding ability.  
Claim 16:  The Ohsita reference is silent on the teaching wherein the weld training system is integral with the welding-type equipment.  However, the Becker reference provides a teaching wherein the weld training system is integral with the welding-type equipment (see paragraph 7).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to include the feature of wherein the weld training system is integral with the welding-type equipment, as taught by Becker, in order to provide a variety of training mode in the same machine (see paragraph 7).  
Claim 17:  The Ohsita reference is silent on the teaching wherein one or more collected images represents light wavelengths outside of the visible wavelength spectrum.  However, the Becker reference provides a teaching wherein the one or more of the first images, the second images, or the third images represents light wavelengths outside of the visible wavelength spectrum (see paragraph 34 IR camera).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to modify Ohsita to include a camera that represents light wavelengths outside of the visible wavelength spectrum, as taught by the Becker, in order to capture information that may not reside in the visible spectrum.  
Claim 18:  The Ohsita reference is silent on the teaching wherein the instructions cause the processor to display the data in a graph.  However, the Becker reference provides a teaching wherein the instructions cause the processor to display the data in a graph (see paragraph 88 and FIG. 20).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to modify Ohsita reference with the limitation of wherein the instructions cause the processor to display the data in a graph, as taught by Becker, in order to provide an objective and accurate indication of the user’s welding ability.  
Claim 20: The Ohsita reference is silent on the teaching of wherein the selection of the portion of the welding-type operation for viewing comprises a selection of a time, a selection of the data, or a selection of any of the collected images.  However, the Becker reference provides a teaching of selection of the portion of the welding-type operation for viewing comprises a selection of a time, a selection of the data, or a selection of any of the collected images (see FIG 20 the user can select slider 346 to select a time and the data associated with that time and see also paragraph 90 the selected time is synchronized with the replay video).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Becker reference with the feature of  of selection of the portion of the welding-type operation for viewing comprises a selection of a time, a selection of the data, or a selection of any of the collected images, as taught by Becker, in order to provide an objective and accurate indication of the user’s welding ability.  

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsita WO 2013/061518 and in view of Becker US 20140272838 and further in view of Moezzi US 5,850,352
Claim 6:  The Ohsita reference is silent on the teaching of:
collect weld torch position information during the welding-type operation;
synchronize the weld torch position information to one or more of the data or the image images; and
after the welding-type operation, determine the position of the welding torch with respect to the weld bead to determine the portion of the welding-type operation to be displayed via the data, the first images, the second images, or the third images.
However, the Becker reference provides a teaching of collect weld torch position information during the welding-type operation (see paragraph 60 ) and synchronize the weld torch position information to one or more of the data and the image (see paragraph 90).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to include the feature of collect weld torch position information during the welding-type operation; synchronize the weld torch position information to one or more of the data, the first images, the second images, or the third images as taught by Becker, in order to provide an objective and accurate indication of the user’s welding ability.  
The Moezzi reference provides a teaching of after the welding-type operation, determine the position of the welding torch with respect to the weld bead to determine the portion of the welding-type operation to be displayed via the data, the first images, the second images, or the third images (see col. 35:10-35).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to include the feature of determine the position of the welding torch with respect to the weld bead to determine the portion of the welding-type operation to be displayed via the data, the first images, the second images, or the third images, as taught by Moezzi, in order to provide a realistic rendering of the user’s workspace.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsita WO 2013/061518 in view of Becker US 2014/0272838 and further in view of DeJohn 20040162154
Claim 8: The Ohsita reference wherein the instructions cause the processor to display the corresponding synchronized portions of the data, the first images, the second images, and the third images in slow motion or at accelerated speed.  However, DeJohn reference provides a teaching of instructions cause the processor to display the corresponding synchronized portions of the data, the first images, the second images, and the third images in slow motion or at accelerated speed (see paragraph 11).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to modify the Ohsita reference with the limitation of instructions cause the processor to display the corresponding synchronized portions of the data, the first images, the second images, and the third images in slow motion or at accelerated speed, as taught by DeJohn, in order to provide an analysis of the movement of the user.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsita WO 2013/061518, in view of Becker US 2014/0272838 and further in view of Kriendl US 2014/0315167
Claim 14:  The Ohsita reference provides a teaching wherein the instructions cause the processor to display with the graph a range of acceptable values for the data in the graph, the graph to visually indicate any data points which are outside of the range of acceptable values.  However, the Kriendl reference provides a teaching  cause the processor to display with the graph a range of acceptable values for the data in the graph, the graph to visually indicate any data points which are outside of the range of acceptable values (see paragraph 36 and FIG. 3 tolerance III and IV shows the window of tolerance).
Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to include the limitation of causing the processor to display with the graph a range of acceptable values for the data in the graph, the graph to visually indicate any data points which are outside of the range of acceptable values, as taught by Kriendl, in order to evaluate the simulated ignition process and comparing the user’s technique with the ideal technique (see paragraph 7).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsita WO 2013/061518, in view of Becker US 2014/0272838 and further in view of Ortiz US 7,884,855
Claim 15:  The Ohsita reference is silent on the teaching wherein the instructions cause the processor to display the corresponding synchronized portions of the data, the collected image in a split-screen configuration on the display device.  However, the Ortiz, in the analogous art of displaying multiple image from multiple perspective, discloses a display the corresponding synchronized portions of the data, the collected images in a split-screen configuration on the display device (see FIG. 9 item 142, 162, 61 and col. 14:45-60).   Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to  include the feature of displaying multiple image from multiple sources, discloses a display the corresponding synchronized portions of the data, the first images, the second images, and the third images in a split-screen configuration on the display device, as taught by Ortiz, since it allows the user to experience a different perspective and often critical angular view (see col. 2:30-35).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsita WO 2013/061518 and in view of Becker 2014/0272838 and futher in view of Conrardy 20110117527
Claim 19:  The Oshita reference is silent on the teaching wherein the instructions cause the processor to associate the data to respective locations by determining locations of a weld puddle during the welding-type operation and associating the locations of the weld puddle to at least one data point captured during the welding-type operation.  However, the Conrardy reference provides a teaching of wherein the instructions cause the processor to associate the data to respective locations by determining locations of a weld puddle during the welding-type operation and associating the locations of the weld puddle to at least one data point captured during the welding-type operation (see paragraph 28 “ image processing step 112 includes creation of a text file that includes x-axis, y-axis, and z-axis positional data and roll, pitch, and yaw orientation data, as well as time stamps and software flags” and FIG. 6 “analysis macro”).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to include the feature of wherein the instructions cause the processor to associate the data to respective locations by determining locations of a weld puddle during the welding-type operation and associating the locations of the weld puddle to at least one data point captured during the welding-type operation, as taught by Conrady, in order to provide useful feedback for trainee with respect of his/her weld quality (see paragraph 5).  

Allowable Subject Matter
Claims 7 and 9 are allowed.

Response to Arguments
Applicant’s amendment on claims 7 and 9 are sufficient to overcome the rejection under 35 U.S.C 103.  As such, these claims have been marked as allowable.  
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. A review of the Becker reference shows display of anomalous data that is synchronized with the presentation of the collected images.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715